                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


PHILIP LIEBERMAN                                    :
                                                    :
               Plaintiff,                           :
                                                    :
        v.                                          :    C.A. No. 1:19-cv-01730-RGA
                                                    :
BEYONDTRUST CORPORATION (f/k/a                      :
BOMGAR CORPORATION), a Delaware                     :
Corporation,                                        :
                                                    :
               Defendant.                           :




                                   MEMORANDUM ORDER
   The Plaintiff, Philip Lieberman (“Lieberman”), initiated this action against Defendant,

BeyondTrust Corporation, on September 13, 2019. (D.I. 1). BeyondTrust filed an answer to

Lieberman’s complaint that included counterclaims asserting causes of action against Lieberman

for fraudulent inducement and negligent misrepresentation. (D.I. 6, Counterclaims ¶¶ 40-53).

Before the Court is Plaintiff’s motion to dismiss both counts for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6). (D.I. 14 at 3-6). The motion is fully briefed. (D.I. 14,

20, 21). For the reasons set forth below, the Court denies Plaintiff’s motion.

   I.        BACKGROUND

   Plaintiff sold his software corporation (“Lieberman Software”) to Defendant on January 17,

2018. (Counterclaims ¶ 16). Shortly before this sale, Lieberman Software entered into a

software license agreement with the United States Department of the Army and/or its affiliates.

(Counterclaims ¶ 18). The software agreement was a one-year license of Lieberman Software’s

“privileged identity solution” product with an option to renew for four years. (Counterclaims ¶¶
18-20). On December 26, 2017, Lieberman Software provided a quote to the Army for the

software agreement and the next day Lieberman Software received a purchase order for the

product for one year. (Counterclaims ¶¶ 19-20). BeyondTrust was provided with a copy of both

the quote and the purchase order. (Counterclaims ¶ 26).

    As a result of this deal, Lieberman Software’s enterprise value nearly doubled.

(Counterclaims ¶ 6). BeyondTrust largely based its valuation of Lieberman Software on the

software agreement being exercised for all option years available. (Counterclaims ¶ 18). The

Army did not renew the licensing agreement after the first year due to challenges and constraints

associated with the software product. (Counterclaims ¶ 39).

   II.     LEGAL STANDARDS

   Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss a complaint for

failure to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “[C]ourts use

the same standard in ruling on a motion to dismiss a counterclaim under Rule 12(b)(6) as they do

in assessing a claim in a complaint.” Nuance Commc'ns, Inc. v. MModal LLC, 2019 WL 181322

at *1 (D. Del. Jan. 11, 2019).

   When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept the

factual allegations as true. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007). Rule 8(a)

requires “a short and plain statement of the claim showing that the pleader is entitled to relief.”

Id. at 545. Factual allegations do not have to be detailed, but may provide more than labels,

conclusions, or a “formulaic recitation” of the claim elements. Id. (“Factual allegations must be

enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.”).




                                                  2
   Moreover, there must be enough factual matter to state a facially plausible claim to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility standard is satisfied when the

complaint's factual content “allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. (“Where a complaint pleads facts that are merely

consistent with a defendant's liability, it stops short of the line between possibility and

plausibility of entitlement to relief.” (internal quotation marks omitted)).

   Rule 9(b) of the Federal Rules of Civil Procedure adds a heightened pleading standard for

allegations of fraud. It requires a party alleging fraud or mistake to “state with particularity the

circumstances constituting the fraud or mistake.” Fed. R. Civ. P. 9(b).

   III.      DISCUSSION

   Lieberman challenges the sufficiency of the allegations raised in BeyondTrust’s

counterclaims. I will analyze each cause of action to determine whether Defendant has stated

claims upon which relief can be granted.

          A. Fraudulent Inducement

   In Count One, BeyondTrust contends that in order to close the deal with BeyondTrust at an

artificially inflated purchase price, Lieberman falsely represented that the Army had committed

to a non-negotiable five-year contract. (Counterclaims ¶ 41). Plaintiff moves to dismiss the

fraudulent inducement counterclaim by arguing that not only has Defendant failed to sufficiently

plead justifiable reliance but also that Defendant’s fraud claim is precluded by the integration

clause in the purchase agreement. (D.I. 14 at 6).




                                                    3
                   1. Defendant’s Fraud Claim Is Not Precluded by the Integration Clause

    Defendant is not precluded from asserting a fraud claim based on extra-contractual

representations made prior to entering the purchase agreement. Delaware courts enforce clear

anti-reliance provisions. See Prairie Capital III, L.P. v. Double E Holding Corp., 132 A.3d 35,

50 (Del. Ch. 2015); Abry Partners V, L.P. v. F & W Acq. LLC, 891 A.2d 1032, 1057 (Del. Ch.

2006). However, to be enforceable, the anti-reliance provision must contain a promise by the

[buyer] that it did not rely on extra-contractual statements. Abry Partners, 891 A.2d at 1059. If

parties “fail to include unambiguous anti-reliance language, they will not be able to escape

responsibility for their own fraudulent representations made outside of the agreement’s four

corners.” Id. Moreover, unless the agreement contains explicit anti-reliance representations and

is accompanied by other contractual provisions demonstrating, with clarity, that the plaintiff

agreed that it was not relying on facts outside the contract, the presence of a standard integration

clause alone will not suffice to bar fraud claims. Kronenberg v. Katz, 872 A.2d 568, 593 (Del.

Ch. 2004).

   Here, the purchase agreement does not contain unambiguous anti-reliance language.

Lieberman argues that the Entire Agreement clause in the purchase agreement nullified any

“prior understandings, agreements, or representations by or between the parties, written or oral.”

(D.I. 1, Ex. 1 (Purchase Agreement) § 8.3). Section 8.3 does states that the purchase agreement

supersedes prior understandings, agreements, or representations; however, BeyondTrust did not

affirmatively promise not to rely on such representations. Id. The standard integration clause

here, without more, is not enough to establish a clear anti-reliance provision enforceable under

Delaware law. Thus, § 8.3 does not prohibit Defendant’s fraud counterclaim. See Kronenberg,




                                                 4
872 A.2d at 590 (finding fraud claim not barred by a nearly identical standard integration

clause).

                2. Defendant Adequately States a Claim for Fraudulent Inducement

    Turning now to the sufficiency of the pleading, to state a claim for fraudulent inducement

under Delaware law, a plaintiff must “satisfy all the elements of common-law fraud.” H–M

Wexford LLC v. Encorp, Inc., 832 A.2d 129, 145 (Del. Ch. 2003). These elements are “(1) the

[plaintiff] falsely represented or omitted facts that the [plaintiff] had a duty to disclose; (2) the

[plaintiff] knew or believed that the representation was false or made the representation with a

reckless indifference to the truth; (3) the [plaintiff] intended to induce the [defendant] to act or

refrain from acting; (4) the [defendant] acted in justifiable reliance on the representation; and (5)

the [defendant] was injured by its reliance.” Abry Partners, 891 A.2d at 1050.

    BeyondTrust has alleged that Lieberman made numerous material representations that the

software agreement with the Army contained a non-negotiable five-year term. (Counterclaims ¶¶

23-28). Defendant specifically describes five statements made by Lieberman, or his financial

advisor, to form the basis of its fraud claim:

    (1) “[T]he Army planned to renew the [s]oftware [a]greement for all four option years

        available under the [s]oftware [a]greement,” (Counterclaims ¶ 23);

    (2) “[T]he Army deal was a lock,” (Id.);

    (3) “[T]he Army planned to deploy the [s]oftware [p]roduct on a much larger scale long

        term,” (Id. ¶ 24);

    (4) “[T]he Army would issue a purchase order each year,” (Id. ¶ 26); and

    (5) “[T]he Army had embedded the [s]oftware [p]roduct in its technology systems, and that

        the Army had a long-term implementation plan for the [s]oftware [p]roduct,” (Id. ¶ 28).

                                                   5
Defendant not only identifies the party making these representations but also includes the

substance and approximate date of each statement. (Counterclaims ¶¶ 23-28). Defendant further

alleges that Lieberman knew that the representations were false for several reasons including that

the Army was “far from dedicated to the software product” and “refused to sign an upfront,

perpetual license agreement.” (Counterclaims ¶ 30). BeyondTrust alleges that Lieberman made

these statements with the intent to induce it into purchasing Lieberman Software at an artificially

high price, and that it suffered damages due to this overpayment. (Counterclaims ¶ 26).

   In support of his motion to dismiss Lieberman does not argue that BeyondTrust’s allegations

are inadequately detailed. Instead, he contends that Defendant’s reliance was unjustifiable

because the representations were necessarily predictive statements of opinion and not statements

of present fact on which fraud can be based. (D.I. 14 at 6-7). Under Delaware law, predictions

about the future and expressions of opinion cannot give rise to actionable common law fraud.

Great Lakes Chem. Corp v. Pharmacia Corp., 788 A.2d 544, 554 (Del. Ch. 2001). Classifying a

representation as a predictive statement depends on whether it depicts present existing facts or

merely describes forward-looking projections such as hoped-for results. Id. (statement

identifying deferred orders as the cause of the decline in sales was akin to a statement of present

fact, but generic sales projections were not actionable representations).

   Moreover, in a recent case, the Court of Chancery distinguished between benign forward-

looking statements and predictions or estimates made with the intent to deceive. Clark v.

Davenport, 2019 WL 3230928, at *12 (Del. Ch. July 18, 2019). Specifically, the court in Clark

explained that “when a party makes false statements with an intent to deceive, that party may be

liable for fraud regardless of whether the statements expressed opinions, estimates, or projections


                                                 6
of the future.” Id. (citing In re Genesis Health Ventures, Inc., 355 B.R. 438, 458 (Bankr. D. Del.

2006)). In other words, predictions about the future, honestly made, cannot form the basis of a

fraud claim. However, if those predictions were knowingly false when made, then there is a

viable cause of action for fraud.

   Here, there are two possible interpretations of Lieberman’s statements to BeyondTrust

regarding the contract with the Army. Either the representations were merely predictions about

the Army’s use of the software in the future, or they can be construed as statements of the

present status of Lieberman Software’s business relationship with its largest client, the Army.

Lieberman’s argument that the representations are of the former type may ultimately prevail on a

fully developed factual record. I cannot conclude at this stage, however, that such an

interpretation is the only correct one as a matter of law.

   Thus, taking all of BeyondTrust’s factual allegations in Count One as true, it appears

plausible at this preliminary stage of the litigation that Lieberman could be liable for fraudulent

inducement based on false statements made to Defendant about the extent of the Army’s

commitment to the product and the expected length of the software agreement. Accordingly, the

Court denies Plaintiff’s motion to dismiss Count One of Defendant’s counterclaims.

       B. Negligent Misrepresentation

   In addition to its fraud claim, BeyondTrust asserts a negligent misrepresentation claim in

Count Two of the Counterclaims. (Counterclaims ¶ 48). To successfully assert a claim for

negligent misrepresentation under Delaware law, the claimant must adequately plead (1) a

pecuniary duty to provide accurate information, (2) the supplying of false information, (3) failure

to exercise reasonable care in obtaining or communicating information, and (4) a pecuniary loss




                                                  7
caused by justifiable reliance upon the false information. See Atwell v. RHIS Inc., 2006 WL

2686532 (Del. Super. Aug. 18, 2006); see also, e.g., H–M Wexford LLC, 832 A.2d at 147 n.44.

BeyondTrust not only alleges that Lieberman’s statements about the scope of the contract with

the Army were false, but also that he failed to exercise reasonable care when he supplied the

information. BeyondTrust further claims that it suffered financial harm by relying on

Lieberman’s statements because it used the expected revenue from the five-year agreement to

calculate the purchase price of the sale.

   Plaintiff asserts that Defendant failed to adequately plead the elements necessary to establish

negligent misrepresentation. Specifically, Lieberman argues that BeyondTrust’s counterclaims

are devoid of any allegations of a fiduciary relationship between the parties and that

BeyondTrust was not justified in relying on the information he provided. (D.I. 14 at 3-4).

               1.    A Fiduciary Duty is Not Required to State a Claim for Negligent
                     Misrepresentation.

   Lieberman contends that a lack of a fiduciary relationship between the parties here is fatal to

BeyondTrust’s negligent misrepresentation claim. However, this theory is flawed because it

unnecessarily narrows the pecuniary duty element of this cause of action.

   A “negligent misrepresentation claim, like an equitable fraud claim, is in essence a fraud

claim with a reduced state of mind requirement”. Corp. Prop. Assocs. 14 Inc. v. CHR Holding

Corp., 2008 WL 963048 at *8 (Del. Ch. Apr. 20, 2008). However, because the state of mind

requirement is lessened to that of negligence, the doctrine of negligent misrepresentation requires

additional elements to compensate for this concession. Id. The pecuniary duty element serves as

a “policy trade-off for the reduction in the state of mind required to recover by paring down the

class of potentially liable defendants to those with a pecuniary duty to provide accurate

information.” Id. Essentially, the pecuniary duty element limits the reach of the negligent


                                                 8
misrepresentation doctrine to situations where the “information provider expects to profit from

the course of conduct in which he provides the information.” Id. at *9. In such situations, the

party making the representation can reasonably be expected to take reasonable care in providing

the information. Id. (explaining that the pecuniary duty ultimately penalizes those who expect to

profit from the exchange while protecting individuals who provide information gratuitously).

   While a fiduciary relationship would, as Lieberman argues, amount to conduct where the

information provider expects to profit, it is not the only way to establish a pecuniary duty for the

purposes of a negligent misrepresentation claim. In fact, representations made by a party in the

course of a business transaction in which that party has a pecuniary interest often form the basis

of negligent misrepresentation claims. Outdoor Techs., Inc. v. Allfirst Fin., Inc., No. CIV.A.99C-

09-151-JRS, 2001 WL 541472, at *5 (Del. Super. Ct. Apr. 12, 2001) (a duty of disclosure will

arise when the parties are in the midst of a “business relationship” from which they expect to

derive “pecuniary” benefits); see also, RESTATEMENT (SECOND) OF TORTS §§ 551-552 (1997).

   Here, the transaction between Lieberman and BeyondTrust was a sophisticated business

transaction that took place over an extended period of time. Though there was no fiduciary

relationship, Lieberman had a pecuniary interest in this transaction because he was the sole

owner of Lieberman Software. Therefore, he had a duty to exercise reasonable care to provide

BeyondTrust with accurate information.

               2.      BeyondTrust Could Have Justifiably Relied on Lieberman’s Oral
                       Representations.

   Lieberman also maintains that BeyondTrust inadequately alleged the element of justifiable

reliance. Specifically, Lieberman argues that, as a matter of law, Defendant could not have

justifiably relied on Lieberman’s statements that the Army was committed to a five-year contract



                                                 9
term because BeyondTrust was given a copy of the Army’s purchase order that expressly

indicated a one-year license of the product.

   To support his argument, Lieberman cites a number of cases that demonstrate how Delaware

courts dismiss claims for negligent misrepresentation where oral representations contradict clear

contractual language. See, e.g., Black Horse Capital, LP v. Xstelos Holdings, Inc., 2014 WL

5025926, at *21-22 (Del. Ch. Sept. 30, 2014); MicroStrategy Inc. v. Acacia Research Corp.,

2010 WL 550455, at *14 (Del. Ch. Dec. 30, 2010); DeBakey Corporation v. Raytheon Service

Co., 2000 WL 1273317, at *22 (Del. Ch. Aug. 25, 2000). In those cases, the courts held that

reliance is not justifiable where express terms in written agreements contradict the oral

representations in question. For example, in DeBakey Corporation, it was unreasonable for the

plaintiff to rely on the defendant’s’ promise to provide more than $2 million in funding when

both parties had agreed to a contract with a provision that gave the defendant discretion to

terminate once that amount was reached. DeBakey Corporation, 2000 WL 1273317 at *22.

   The representations made in the case at bar, however, are factual distinguishable. Here,

Lieberman made multiple representations to BeyondTrust that the Army “planned to renew the

software agreement for all four options years” and that the Army “would issue a new purchase

order each year.” (Counterclaims ¶¶ 23-26). These statements are not directly contradicted by the

Army’s purchase order of a one-year license with the option to renew and BeyondTrust

reasonably could have relied on these representations to enhance its understanding of the

likelihood that the Army would exercise the full five-year term. Furthermore, in Count Two

BeyondTrust contends that relying on these statements caused it to miscalculate the probability

that it could depend on the revenue stream from the agreement with the Army, ultimately leading

to financial harm.



                                                10
   Taking the allegations in BeyondTrust’s counterclaim as true, as I must, it is plausible at this

stage that BeyondTrust was justified in relying on Lieberman’s statements. As a result, Count

Two of Defendant’s counterclaims is sufficiently pled, and the Court denies Plaintiff’s motion to

dismiss the negligent misrepresentation cause of action.

   IV.     CONCLUSION

   For the foregoing reasons, the Court denies Plaintiff’s Rule 12(b)(6) motion to dismiss Count

I and II of the counterclaims. (D.I. 14).



                                                             Entered this 9th day of April, 2020.



                                                             /s/ Richard G. Andrews____
                                                             United States District Judge




                                                11
